Citation Nr: 0029063	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The veteran entered notice 
of disagreement with this decision in August 1998, a 
statement of the case was issued in September 1998, and the 
veteran entered a substantive appeal, on a VA Form 9, 
received in October 1998.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
pes planus, currently rated 30 percent disabling, pes cavus, 
currently rated 30 percent disabling, and maxillary 
sinusitis, currently rated noncompensably disabling; his non-
service-connected disorders include coronary atherosclerotic 
heart disease, severe peripheral vascular disease, myocardial 
infarction in 1982, gastroesophageal reflux disease and 
peptic ulcer disease, irritable bowel syndrome, benign 
prostatic hypertrophy, mild renal insufficiency, status post 
right knee replacement, mild obesity, diabetes mellitus, 
chronic abdominal pain, degenerative joint disease of the 
left knee and left shoulder, poor hearing, poor eyesight, 
chronic obstructive pulmonary disease, and depression/anger 
and generalized anxiety disorder.

2.  The veteran's service-connected disabilities are not of 
sufficient severity as to preclude him from engaging in all 
types of substantially gainful employment consistent with his 
education and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim for TDIU that is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a). 

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341. 

In this case, the veteran's service-connected disabilities 
consist of pes planus, currently rated 30 percent disabling, 
pes cavus, currently rated 30 percent disabling, and 
maxillary sinusitis, currently rated noncompensably 
disabling.  As there are two or more service-connected 
disabilities, but the disabilities bring the combined rating 
to only 50 percent, the schedular requirements for the 
assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).  

The veteran contends that his service-connected disabilities 
of the feet prevent him from securing or following any 
substantial gainful occupation.  Through his representative, 
the veteran asserts that he has constant foot pain, inability 
to walk for long distances, with fatigue, weakness, and lack 
of endurance, and has balance difficulties with walking and 
standing.  He further notes that he is in a wheelchair 
because of his service-connected foot disabilities, so that 
employment has been severely compromised by service-connected 
disabilities. 

The issue is whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  The evidence reflects that 
the veteran's service-connected pes planus was not noted upon 
examination in May 1999, and did not require built-up shoe or 
arch support.  The evidence reflects that the veteran's 
service-connected pes cavus is productive of tenderness under 
the metatarsal heads, with some limitation of motion.  
Service-connected maxillary sinusitis is productive of 
subjective complaints of snoring, watery eyes, and puffy 
sinuses. 

On an Application for Compensation in October 1995, the 
veteran reported that he last worked in November 1981.  On 
his Application for Increased Compensation Based on 
Unemployability dated in May 1998, the veteran wrote that his 
disability affected full-time employment in October 1978, 
which was the last time he worked because he was too disabled 
to work.  He wrote that he was a boilermaker from 1957 to 
1962, completed two years of college prior to World War II, 
and had not received any education since he became too 
disabled to work, and he had not tried to obtain employment 
since he became too disabled to work.  He also indicated that 
he did not receive, and did not expect to receive, disability 
retirement benefits or workers compensation benefits.

On his Application for Increased Compensation Based on 
Unemployability dated in October 1999, the veteran wrote the 
following: frostbite to the feet prevented him from securing 
or following any substantially gainful occupation; he had 
been hospitalized in the previous 12 months for a heart 
attack; his disability affected full-time employment in 
October 1984, which was the last time he worked because he 
was too disabled to work; he worked from 1979 to 1984 (or 
from an illegible beginning date to what appears to be 1984); 
and he had not tried to obtain employment since he became too 
disabled to work.  He also indicated that he received, or 
expected to receive, disability retirement benefits or 
workers compensation benefits, and failed to answer the 
question of whether he received, or expected to receive, 
workers compensation benefits.

At a VA examination of the feet in May 1999, the veteran 
reported that, due to various medical conditions, which 
included his feet, he had been retired since age 62 on a 
medical retirement.  With regard to his feet, he complained 
of pain with use of the feet and a generalized discomfort 
with range of motion testing, while examination revealed 
tenderness to palpation, with no evidence of callosities or 
breakdown or unusual shoe wear pattern to indicate abnormal 
weightbearing.  Examination also revealed no palpable pedal 
pulses, high arch/pes cavus bilaterally, and hallux valgus on 
the right.  The diagnoses included pes cavus bilaterally and 
hallux valgus of the right foot.   

After a review of the evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for TDIU.  The Board acknowledges that the veteran's 
service-connected disabilities, reflected by a combined 50 
percent disability rating, undoubtedly result in some 
impairment of industrial ability.  This likely includes some 
impairment of prolonged walking, including due to pain on 
motion.  

However, the medical evidence does not demonstrate that the 
veteran's service-connected disabilities alone prevented him 
from maintaining employment or have prevented him from 
obtaining employment.  The record reflects that the veteran 
has not even sought employment since he claims to have been 
disabled (a date variously reported as 1978, 1981, 1983, or 
1984).  Private and VA examination and outpatient treatment 
records reflect that the veteran's non-service-connected 
conditions include coronary atherosclerotic heart disease, 
severe peripheral vascular disease, myocardial infarction in 
1982, gastroesophageal reflux disease and peptic ulcer 
disease, irritable bowel syndrome, benign prostatic 
hypertrophy, mild renal insufficiency, status post right knee 
replacement, mild obesity, diabetes mellitus, chronic 
abdominal pain, degenerative joint disease of the left knee 
and left shoulder, poor hearing, poor eyesight, chronic 
obstructive pulmonary disease, and depression/anger and 
generalized anxiety disorder.  Treatment has included cardiac 
catheterization in March 1999 and coronary artery bypass 
grafting times three. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see also Hatlestad, 5 Vet. App. 524.  

There is otherwise no evidence of record to demonstrate that 
the alleged disability compensation of any kind was awarded 
based to any significant degree on the veteran's service-
connected disabilities.  There is no medical opinion of 
record to support a contention that, due solely to service-
connected disabilities, the veteran was rendered 
unemployable.  As a lay person, the veteran is competent to 
describe symptoms, but is not competent to offer evidence 
which requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The credible medical evidence of record 
specifically attributes the major disabling symptomatology 
complained of to non-service-connected disorders. 

With regard to the veteran's representative's contention that 
the veteran suffers from certain symptomatology, including 
inability to walk for long distances, with fatigue, weakness, 
lack of endurance, balance difficulties with walking and 
standing, and use of a wheelchair, the medical evidence 
attributes such symptomatology to other non-service-connected 
disabilities.  For example, a VA aid and attendance and 
housebound examination in May 1996 found that, due to right-
sided weakness of the upper and lower extremities and 
dysphasia, secondary to (non-service-connected) 
cerebrovascular accident, the veteran walked with a walker 
and was unable to walk only one block.  A private home health 
care letter dated in October 1995 reflects that the veteran 
was placed in a wheelchair and subsequently used a came 
because of a (non-service-connected) right total knee 
replacement in February 1995, and attributed the veteran's 
dynamic balance problems and decreased proprioception in both 
lower extremities to right total knee replacement surgery and 
(non-service-connected) neuropathy.  A November 1995 VA 
outpatient treatment entry notes the use of a walker, but 
diagnosed only degenerative joint disease of the knees and 
chronic abdominal pain. 

For these reasons, the Board must find that the veteran's 
service-connected disabilities do not preclude him from 
securing or following a substantially gainful occupation.  
See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for TDIU.

The Board has considered the applicability of the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to this issue on appeal and has considered the 
evidence favorable to his claim.  However, as the weight of 
the evidence is against the veteran's claim, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 3.102 (1999). 




ORDER

The appeal is denied. 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

